Exhibit 10.1
Cigna Corporation


Cigna Long-Term Incentive Plan: Strategic Performance Share Grant Agreement


Cigna Corporation (“Cigna”) has granted you the number of strategic performance
shares set forth below in this Strategic Performance Share Grant Agreement
(“Strategic Performance Share Grant” or “Grant”) under the Cigna Long-Term
Incentive Plan (“Plan”). The date of your Strategic Performance Share Grant
(“Grant Date”) is also indicated below. The award is subject to the provisions
of the Plan and the Terms and Conditions below.

The award of Shares pursuant to this Strategic Performance Share Grant is
expressly conditioned on your acceptance of the terms and conditions of this
Grant and of the attached Confidentiality, Non-Competition and Non-Solicitation
Agreement (or with respect to Cigna company employment in California, the
attached Confidentiality and Non-Solicitation Agreement) (as applicable, the
“Covenant Agreement”). You should carefully read all the terms and conditions of
this Strategic Performance Share Grant and the attached Covenant Agreement and
be sure you understand what they say and what your responsibilities and
obligations are before you click on the ACCEPT button to acknowledge and agree
to this Grant.


If you are not willing to agree to all of the Grant and Covenant Agreement terms
and conditions, do not accept the Grant and do not click the ACCEPT button for
the Strategic Performance Share Grant Acknowledgment and Agreement. If you do
not accept the Grant, you will not receive the benefits of the Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Strategic Performance Share Grant and the
Covenant Agreement, which include, among other things, restrictive covenants
such as non-competition, customer and employee non-solicitation and
non-disclosure provisions and litigation cooperation and intellectual property
assignment and assistance provisions.


Participant:
Grant Type:
Plan Name: Cigna Long-Term Incentive Plan


Grant Date:
Total Granted:
Grant Price: (USD)


Vesting Schedule

Shares GrantedApproximate Vest Date



Please Note: The date shown in the Vesting Schedule chart above is not your
actual vesting date. It is an approximation of the expected vesting date and is
provided due to systems requirements. In accordance with the Terms and
Conditions of your Strategic Performance Share Grant, the actual vesting date
will be determined by the People Resources Committee of the Board of Directors.


In addition to this Strategic Performance Share Grant and the attached Covenant
Agreement, you should also read the Plan Document and Key Contacts and Reference
Materials document (attached



--------------------------------------------------------------------------------



to the Plan) and indicate that you have done so and agree to the terms of all
documents attached to this Grant by checking the appropriate box in the online
grant acceptance process. The Key Contacts and Reference Materials document
contains information on how to get important award information (such as the Plan
Prospectus, Tax Considerations and Cigna's Securities Transactions and Insider
Trading Policy) and whom to contact if you have questions.


Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.


If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.




2



--------------------------------------------------------------------------------



Important Notice: Strategic Performance Share Grant and Covenant Agreement
Acknowledgment and Agreement


By clicking on the ACCEPT button, I:


Acknowledge and represent to Cigna that I have:
1. received the Strategic Performance Share Grant and the Covenant Agreement;
2. read and understand their terms and conditions, which include, among other
things, restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and litigation cooperation and
intellectual property assignment and assistance provisions; and
3. received answers to any questions I had about the Grant and the Covenant
Agreement and their terms and conditions, including the applicable restrictive
covenants.




Scroll down for the TERMS AND CONDITIONS of the Strategic Performance Share
Grant.
        TERMS AND CONDITIONS OF YOUR [Year] GRANT
3



--------------------------------------------------------------------------------



        OF STRATEGIC PERFORMANCE SHARES


These Terms and Conditions are an important part of your grant of Strategic
Performance Shares from Cigna Corporation (Cigna). The terms of your Strategic
Performance Share grant are in: (a) the electronic Strategic Performance Share
Grant Agreement above, (b) these Terms and Conditions (including Schedule I),
(c) the Covenant Agreement, and (d) the Cigna Long-Term Incentive Plan (Plan).
Certain words in this document with first letters capitalized are defined in the
Strategic Performance Share Grant Agreement above, these Terms and Conditions or
Article 2 of the Plan. This grant is void if you are not an employee of Cigna or
a Subsidiary (a Cigna company) on the Grant Date.


1. Strategic Performance Shares; Performance Period
Each Strategic Performance Share (Performance Share) represents a conditional
right to receive one share of Cigna Common Stock (Share), subject to the
performance, vesting and payment provisions described below. The Performance
Period applicable to your award is January 1, [ ] to December 31, [ ] (the
Performance Period).
2.  Restrictions
Performance Shares are subject to certain Restrictions from the Grant Date until
the Payment Date described in paragraph 4. The Restrictions are:
(a)  You cannot sell or transfer the Performance Shares to anyone;
(b)  Unless an exception applies (described in paragraph 4), you will forfeit
(lose your right to) your unvested Performance Shares and all related rights
immediately upon your Termination of Employment; and
(c) Of the Performance Shares awarded to you (Shares Awarded), the number of
Performance Shares, if any, that you earn and for which you may receive payment
(Shares Earned) is subject to the performance criteria described in Schedule I.
Article 10 of the Plan describes these Restrictions in more detail. In addition
to these Restrictions, you must also comply with all the terms and conditions of
this grant and the Covenant Agreement.


3. Performance Shares Earned
(a) Schedule I specifies the performance criteria applicable to your Shares
Awarded. Except as provided in paragraph 4, after the end of the Performance
Period, the Committee shall determine whether and to what extent these
performance criteria have been achieved for purposes of determining the Vesting
Percentage applicable to your Performance Shares (Shares Earned Percentage).
(b) Any Shares Awarded that are not Shares Earned after giving effect to the
Committee’s determinations under this paragraph 3 shall terminate and become
null and void immediately following such determinations.
4.  Eligibility for Payment
(a) Except as described in paragraph 4(b) and subject to paragraph 4(c) and
paragraph 3, the Restrictions on the Performance Shares will end (your
Performance Shares will vest) on the Payment Date described in paragraph 5, but
only if you remain continuously employed by a Cigna company until the Payment
Date and comply with all the terms and conditions of this grant and the Covenant
Agreement.
4



--------------------------------------------------------------------------------



(b) Notwithstanding paragraph 4(a) and subject to paragraph 4(c) and paragraph
3, if your Termination of Employment is before the Payment Date:
        (1) Your Performance Shares will vest upon your Termination of
Employment if it is Upon a Change of Control. If your Performance Shares vest
under this paragraph 4(b)(1), the Shares Earned Percentage shall be the greatest
of:
         (a) 100%;
         (b) The Shares Earned Percentage for the Performance period that ended
immediately before your Termination upon a Change of Control; or
         (c) The average of the Shares Earned Percentages established by the
Committee for the last two Performance Periods that ended before your
Termination upon a Change of Control.
Whether there is a Termination Upon a Change of Control for purposes of this
Strategic Performance Share grant is determined by reference to a Change of
Control (as defined in the Plan) of the entity issuing this grant (Cigna
Corporation) and not by reference to a Change of Control of any predecessor
entity of Cigna Corporation.
 (2) Your Performance Shares will vest upon your Termination of Employment if it
is due to your death. If your Performance Shares vest under this paragraph
4(b)(2), the Shares Earned Percentage shall be 100%.
        (3) Your Performance Shares will vest upon your Termination of
Employment if it is due to your Disability.
        (4) Your Performance Shares may vest upon your Termination of Employment
if it is due to your Early Retirement or Retirement and if the Committee or its
designee (including Cigna’s Senior Human Resources Officer) approves the early
vesting before your Termination of Employment. If you want to be considered for
early vesting when you retire, you must ask your manager or human resources
representative far enough in advance of your retirement so there is time to
process your request.
(c) You must comply in all respects with the terms and conditions of this Grant
and the Covenant Agreement.


5. Payment
(a) Except as provided in paragraph 5(b), below, your vested Shares Earned under
this grant will be paid in the year following the close of the Performance
Period on the date within such year specified by the Committee (Payment Date).
(b) Any Performance Shares that vest on account of your death will be paid
during the 90 day period immediately following your death to your estate.
(c) For each Share Earned that vests, Cigna will make payment by issuing one
Share as of the Payment Date. Until the Shares are issued to you, you will not
be a Cigna shareholder, not have the right to vote the Shares, and not receive
actual dividends.


6. Taxes
Section 16.7 of the Plan shall apply to any tax withholding that may be required
by law for Performance Shares or Shares. Upon the vesting or payment of any
Performance Share, Cigna
5



--------------------------------------------------------------------------------



reserves the right to withhold enough newly-issued Shares to cover all or part
of any applicable tax withholding.




7. Book-Entry Shares; Sale of Shares
(a) Upon payment of the Shares as described in paragraph 5, Cigna (or a
custodian appointed by Cigna) will hold your Shares in book-entry form in a
Stock Account. That is, a record of your Share ownership will be kept
electronically.
(b) You may generally sell or transfer the Shares at any time, but your right to
sell the Shares may be limited by Cigna. This right is subject to the terms of
Cigna's Securities Transactions and Insider Trading Policy, and Cigna reserves
the right, for any reason at any time, to suspend or delay action on any request
you make to sell the Shares.


8. Conditions of Grant
(a) By accepting the grant, you are agreeing:
        (1)  to the Inventions provision in paragraph 8(b);
        (2) to the restrictions contained in the attached Covenant Agreement and
in paragraph 8(c)(2) below (such restrictions collectively, the “Promises”);
        (3) to notify Cigna if you accept an offer to perform services for any
individual or entity while you are subject to the non-competition Promise under
the Covenant Agreement. Such notice shall be provided by email to Cigna
Shareholder Services (shareholderservices@Cigna.com) within 10 days of your
acceptance of the offer and shall identify the individual or entity and your
anticipated start date;
        (4) to disclose the terms of the Promises (including, without
limitation, the Promises related to non-solicitation and non-competition) and
the consequences of a Violation (as defined below) to any individual or entity
for whom you perform services during the 12 month period immediately following
your Termination of Employment; and
        (5) not to engage in any activity that would constitute a Violation (as
defined below).  
        You understand and agree that the conditions of the grant set forth in
this paragraph 8(a) are a material part of the inducement for Cigna's granting
you the Performance Shares and essential pre-conditions to your eligibility to
exercise any rights associated with the Grant and retain any benefit from the
vesting of the Performance Shares and issuance of the Shares.
        The award of Shares pursuant to this Strategic Performance Share Grant
is expressly conditioned on your acceptance of the terms and conditions of this
Grant and of the attached Covenant Agreement. If you decide to accept this
Strategic Performance Share Grant, you are accepting and agreeing to all of the
terms and conditions of this Grant and of the attached Covenant Agreement, which
include, among other things, restrictive covenants such as non-competition,
customer and employee non-solicitation and non-disclosure provisions and
litigation cooperation and intellectual property assignment and assistance
provisions.
        You should review the terms of this Grant and the Covenant Agreement
carefully to ensure that you understand what they say and what your
responsibilities and obligations are before you click on the accept button to
acknowledge and agree to this Grant.
6



--------------------------------------------------------------------------------



(b)  Inventions
        (1) You hereby assign and promise to assign to Cigna companies or their
designee, all your right, title, and interest in and to any and all current and
future Inventions. You acknowledge that all original works of authorship which
you make (whether alone or jointly with others) within the scope of your Cigna
company employment and which are protectable by copyright are “works made for
hire,” as defined in the United States Copyright Act.
        (2) You agree to (i) maintain and make available adequate current
records, including electronic records, notes, sketches and drawings, of all
Inventions you make, and (ii) disclose such Inventions in writing upon request.
These records will remain the property of Cigna companies.
        (3) If in the course of your Cigna company employment, you incorporate a
Prior Invention into any Cigna company work product, you grant Cigna companies a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the
Prior Invention as part of or in connection with the work product. Within 45
days after the date of this grant, you agree to notify Cigna Shareholder
Services (shareholderservices@Cigna.com) of any Prior Inventions that you are
not assigning under this paragraph 8(b).
        (4) “Inventions” means any and all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets,
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you have or
will solely or jointly conceive, develop, reduce to practice, or fix during your
Cigna company employment.
        (5) “Prior Inventions” means all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you
conceived, developed, reduced to practice or fixed before your Cigna company
employment and which belong to you.
(c) Violation
        You will engage in a “Violation” if, directly or indirectly, you engage
in any willful misconduct as described in paragraph 8(c)(1) below or you break
any of the “Promises”.
(1) Willful Misconduct:
(A) You have a Termination of Employment initiated by a Cigna company because
you engaged in conduct that constitutes a gross violation of Cigna's Code of
Ethics and Principles of Conduct or other employment policies.
(B) You do anything else while an employee of any Cigna company that is not
discovered by the company until after your Termination of Employment and that
would, if you had still been employed at the time of the discovery, be reason
for your Termination of Employment for willful misconduct, as described above.
(2) Promise to Assist with Patent and Copyright Registrations:
7



--------------------------------------------------------------------------------



(A) You Promise that, during your Cigna company employment and after your
Termination of Employment, you will assist Cigna companies, should they request
and at Cigna's expense, to secure their rights (including any copyrights,
patents, trademarks or other intellectual property rights) in or relating to the
Inventions in any and all countries, including by:
(i)disclosing to Cigna Companies all pertinent information and data; and
(ii)executing all applications, assignments or other instruments necessary to
apply for and obtain these rights and assign them to Cigna companies.
(d) (1) If you were an Executive Officer (subject to the requirements of Section
16(a) of the Exchange Act) at any time during the 24-month period before the
date of a Violation of the Covenant Agreement, the People Resources Committee
will have the sole discretion to waive your obligation to make all or any part
of the Payment (described in paragraph 9) and to impose conditions on any
waiver.
(2) Otherwise, Cigna's Senior Human Resources Officer, or his or her designee,
will have the sole discretion to waive your obligation to make all or any part
of the Payment and to impose conditions on any waiver.
(3) Determinations of the People Resources Committee, Cigna's Senior Human
Resources Officer, or his or her designee, will be final and binding on all
parties.


9. Consequences of a Violation: Payment to Cigna
Important: This paragraph 9 is not Cigna's only remedy for a Violation. Cigna
may seek any additional legal or equitable remedy, including as described in the
Covenant Agreement.
(a) If you engage in any Violation at any time:
        (1) You will immediately forfeit all unvested Performance Shares; and
        (2) No payment will be made for any Performance Shares that have vested
under paragraph 4(b) if the Violation occurs before the applicable Payment Date.
(b) You must immediately make the Payment described in paragraph 9(c) to Cigna
in the manner described in paragraph 9(d) if:
(1) You engage in a Violation of the non-competition or non-solicitation
restrictions of the Covenant Agreement; or
(2) You engage in a Violation described in paragraph 8(c)(1) (willful
misconduct) or any other Violation (e.g. you disclose Cigna company Confidential
Information in violation of the Covenant Agreement) at any time.
(c) “Payment” is the value you realize from any Performance Shares that are paid
under paragraph 5 during the 12-month period ending on (and including) the date
of your Termination of Employment. The Payment will equal:
(1) The number of Performance Shares that are paid during that 12-month period;
         multiplied by
(2) The Fair Market Value of the Shares issued on the Payment Date for those
Performance Shares;
         plus
8



--------------------------------------------------------------------------------



(3) The total amount of all actual dividends, if any, paid to you on those
Shares through the date of the Payment described in paragraph 9(d).
(d) Cigna will recover the Payment from you by any means permitted by applicable
law, at the sole discretion of Cigna management, including but not limited to
any or all of the following methods:
(1) If you have any Shares in a Stock Account or in any other account in
book-entry form when a Violation occurs, Cigna will take back from you the whole
number of Shares that has a total Fair Market Value as of the date of the
Violation up to, but not more than, the Payment amount.
(2) Cigna will, to the extent permitted by applicable law, reduce:
(A) The amount of any payments that any Cigna company owes you for any reason
(including without limit any payments owed to you under any nonqualified
retirement, deferred compensation or other plan or arrangement) by
(B) The Payment amount.
        This reduction will not occur until the date a future payment to you is
due.
(3) Cigna will send you a written notice and demand for all or part of any
Payment amount. Within 30 days after you receive that notice and demand, you
must make the Payment to Cigna.


10. Consequences of a Violation: Designation of Cigna as Agent and
Attorney-in-Fact for Inventions
You agree that:
(a) If Cigna Companies are unable to obtain your signature on any instruments
needed to secure their rights in or relating to the Inventions pursuant to
paragraph 8(c)(2)(A); then
(b) You hereby appoint Cigna companies and their duly authorized officers as
your agents and attorneys in fact to act for and on your behalf to execute and
file any documents and take other actions as may be necessary for Cigna
companies to secure those rights.
11. Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process
your stock transaction requests in a timely manner; however, Cigna makes no
promises or guarantees to you relating to the market price of the Shares or to
the time it may take to act on your request to sell the Shares. By accepting
this Strategic Performance Share grant:
(a) You acknowledge that the action you request may not be completed until
several days after you submit it.
(b) You agree to assume the risks, including the risk that the market price of
the Shares may change, related to delays described in paragraph 11(a) between
the time you ask for any Shares to be sold and the time your Shares are actually
sold.
12. Applicable Law
You understand and agree that, except as otherwise provided in the Covenant
Agreement, the terms and conditions of this Strategic Performance Share Grant
and all determinations made under the Strategic Performance Share Grant
Agreement, the Plan, and these Terms and Conditions will be interpreted under
the laws of the State of Delaware, without regard to its conflict of laws rule.
9



--------------------------------------------------------------------------------



For the avoidance of doubt, the terms and conditions of the Covenant Agreement
and all determinations made under the Covenant Agreement will be interpreted
under applicable state law as set forth in the Covenant Agreement.
13. Arbitration
Except as otherwise provided in the Covenant Agreement, if you have an agreement
with Cigna to arbitrate employment-related disputes, you agree to resolve any
disputes relating to this Strategic Performance Share Grant through arbitration.
14. Acceptance
If you disagree with any of these Terms and Conditions, or the terms and
conditions of the Covenant Agreement, YOU MUST NOT ACCEPT THE STRATEGIC
PERFORMANCE SHARE GRANT. If you sign the Strategic Performance Share grant, or
the Covenant Agreement, or acknowledge your acceptance electronically or
otherwise, you will be:
(a)  Agreeing to all the terms and conditions of the Strategic Performance Share
grant and of the Covenant Agreement, including the Inventions provision in
paragraph 8(b) and all of the Promises;
(b)  Warranting and representing to Cigna that you are, and will remain, in full
compliance with all applicable terms and conditions;
(c)  Authorizing Cigna to recover the Payment described in paragraph 9 and to
seek any other available remedy pursuant to the Covenant Agreement, if you
engage in a Violation; and


(d) Appointing Cigna as your agent and attorney-in-fact to secure rights with
respect to Inventions if unable to obtain your signature as described in
paragraph 10.

[Year] US SPS Grant Agreement including Terms and Conditions
10

